State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: June 25, 2015                     518669
________________________________

In the Matter of AUREL SMITH,
                    Petitioner,
      v
                                            MEMORANDUM AND JUDGMENT
ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Lahtinen, J.P., McCarthy, Egan Jr. and Devine, JJ.

                               __________


     Aurel Smith, Attica, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner, a prison inmate, commenced this CPLR article 78
proceeding to challenge a tier III disciplinary determination
that found him guilty of refusing a direct order, property damage
or loss and providing unauthorized legal assistance. The
Attorney General has informed this Court that the determination
has been administratively reversed, all references thereto have
been expunged from petitioner's institutional record and the $5
mandatory surcharge will be refunded to him. In view of this,
and given that petitioner has received all the relief to which he
                              -2-                  518669

is entitled, the matter is dismissed as moot (see Matter of
Haddock v Prack, 126 AD3d 1202, 1203 [2015]; Matter of Rivas v
New York State Dept. of Corr. & Community Supervision, 125 AD3d
1031, 1031 [2015]).

     Lahtinen, J.P., McCarthy, Egan Jr. and Devine, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court